Citation Nr: 0522727	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  04-01 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased initial rating for status 
post right acromioclavicular separation and status post 
acromioclavicular joint reduction surgery (shoulder 
disability), currently evaluated as 20 percent disabling.

2.  Entitlement to service connection for a neuropsychiatric 
condition.

3.  Entitlement to service connection for facial trauma.


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1996 until 
January 1997.  


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
San Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The Board notes that the veteran was initially assigned a 
noncompensable rating for her shoulder disability, which was 
later increased to 20 percent by a March 2004 decision review 
officer (DRO) opinion.  Because 20 percent disabling is less 
than the maximum possible grant, the veteran's claim remains 
in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  The veteran is right-handed and the range of motion of 
her right shoulder is limited to 90 degrees of flexion and 80 
degrees of abduction, along with some evidence of functional 
impairment such as swelling and pain.

2.  The veteran does not have a current neuropsychiatric 
disability.

3. The veteran does not have any current residual disability 
from facial trauma.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 20 percent 
for a right shoulder disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.71, 
4.71a, Diagnostic Code 5201 (2004).

2.  The criteria for service connection for a 
neuropsychiatric disability are not met.  38 U.S.C.A § 1110 
(West 2002); 38 C.F.R. § 3.303 (2004).

3.  The criteria for service connection for residual 
disability from facial trauma are not met.  38 U.S.C.A § 1110 
(West 2002); 38 C.F.R. § 3.303 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Initial Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a), 4.1.  Where entitlement to compensation has been 
established and a higher initial disability rating is at 
issue, the level of disability at the time entitlement arose 
is of primary concern.  Consideration must also be given to a 
longitudinal picture of the veteran's disability to determine 
if the assignment of separate ratings for separate periods of 
time, a practice known as "staged" ratings, is warranted.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

If a question exists as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of 
disability will be resolved in favor of the veteran.  38 
C.F.R. § 4.3.

In this case, a March 2003 rating decision granted service 
connection and assigned an initial noncompensable disability 
evaluation, under 38 C.F.R. § 4.71a, Diagnostic Code 5203-
5201, for status post right acromioclavicular separation and 
status post acromioclavicular joint reduction surgery, 
effective from November 2002.  The rating was increased to 20 
percent disabling by a March 2004 decision review officer 
(DRO) opinion, effective from November 2002.  As noted above, 
when a veteran receives an award of less than the maximum, 
the claim is still considered to be in appellate status.  AB 
v. Brown, 6 Vet. App. 35 (1993).

Under the Diagnostic Code (DC) 5201, a 20 percent rating is 
granted for limitation of motion of the arm at shoulder level 
for either the dominant or non-dominant limb.  A 30 percent 
rating is assigned if the motion of the dominant arm is 
limited to midway between the side and shoulder level.
 
The regulations define normal range of motion for the 
shoulder as forward flexion from zero to 180 degrees, 
abduction from zero to 180 degrees, external rotation to 90 
degrees, and internal rotation to 90 degrees.  38 C.F.R. 
§ 4.71, Plate I.  With forward elevation (flexion) and 
abduction, range of motion for the arm is from the side of 
the body (zero degrees) to above the head (180 degrees) with 
the mid-point of 90 degrees where the arm is held straight 
out from the shoulder.  Id.  With external rotation, range of 
motion for the arm is from the shoulder level (zero degrees) 
to in line with the side of the head (90 degrees).  Id.  With 
internal rotation, range of motion for the arm is from the 
shoulder level (zero degrees) to in line with the side of the 
torso (90 degrees).  Id.

A VA examination of the veteran's right shoulder, conducted 
in September 2003, reflected that the range of motion was 
(measured in degrees): 


External 
Rotation
Internal 
Rotation
Flexi
on
Abduction
Right 
Shoulder
(Active) 
0-80
0-75
0-90
0-80
Right 
Shoulder
(Passive) 
0-90
0-90
0-160
0-150

The examiner noted swelling at the acromioclavicular joint 
and tenderness upon palpitation, but no signs of atrophy, 
edema, effusion, redness, or heat were seen.  

The Board observes that disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in the parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements.  38 C.F.R. Sections 4.40 and 4.45 require 
the Board to consider a veteran's pain, swelling, weakness, 
and excess fatigability when determining the appropriate 
evaluation for a disability using the limitation of motion 
diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 
(1996).  The Court interpreted these regulations in DeLuca v. 
Brown, holding that all complaints of pain, fatigability, 
etc., shall be considered when put forth by a veteran.  8 
Vet. App. 202 (1995).

During the September 2004 VA examination, the veteran 
complained that she still has episodes of right arm numbness, 
coldness, cramping and itching.  She also complained that 
shoulder movement is associated with pain located at the 
anterior part of the shoulder and radiating to the elbow with 
average pain intensity of 6/10, which often leads to 
stiffness, sensation, swelling and fatigability.  The veteran 
indicated that during flare-ups, triggered by sudden 
movements and bumps on the arm, she has increased pain, which 
causes a more difficult time with overhead movement.  The 
examiner noted that with repetitive motion there is 
additional limitation of motion and function due to pain and 
fatigue.

With regards to the veteran's right shoulder, as required by 
the applicable law, the veteran's reports of pain have been 
considered in conjunction with the Board's review of the 
limitation of motion diagnostic codes.  Spurgeon v. Brown, 10 
Vet. App. 194, 196 (1997).  Unfortunately, in this case, the 
rating schedule does not provide a separate rating for pain.  
Abduction and flexion testing of the veteran's right shoulder 
shows that the range of motion of the shoulder is above 
shoulder level on passive testing.  The active range of 
motion, however, is limited at approximately shoulder level 
due to pain.  While the veteran indicated that she had flare-
ups of pain, the problem she associates with this onset of 
pain is a limitation of overhead movement, which is precisely 
what the rating criteria for limitation of motion of the arm 
at shoulder level seeks to compensate for.  Furthermore, 
while the examiner noted that the veteran has additional 
limitation of motion upon exertion, this additional 
limitation is still better approximated by the rating 
criteria of limitation of motion of the arm to shoulder 
level, than it would be by the next higher criteria of 
limitation of motion of the arm midway between side and 
shoulder level.  Accordingly, the Board finds that the 
functional limitation caused by the right shoulder disability 
is included in the 20 percent disability rating hereby 
assigned, and additional compensation for pain is not 
warranted.

The Board has also considered whether a rating higher than 20 
percent could be assigned under a different diagnostic code.  
Section 4.71a, DC 5203, provides ratings for impairment of 
the clavicle or scapula.  However, even with a dislocation or 
nonunion of the dominant side, 20 percent is the highest 
rating available under the code.  

II.  Service Connection

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is to be established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  The determination as to whether these 
Hickson requirements are met is based on an analysis of all 
the evidence of record and the evaluation of its credibility 
and probative value.  See Baldwin v. West, 13 Vet. App. 1 
(1999); 38 C.F.R. § 3.303(a).

Neuropsychiatric Condition

The veteran asserts that she is having neuropsychiatric 
problems stemming from being assaulted in service.  

To assist the veteran in substantiating her claim, the 
veteran was provided with a VA examination in September 2003.  
The examiner noted that the veteran was not receiving any 
psychiatric treatment; appeared for the exam adequately 
dressed and groomed; and was alert and aware of the interview 
and in contact with reality.  The examiner observed that the 
veteran had no impairment of thought process or 
communication; no delusions or hallucinations; no suicidal or 
homicidal thoughts; and no obsessive or ritualistic 
behaviors.  No inappropriate behavior was described or 
observed, and there were no reports of panic attacks or 
episodes of impulse control.  Furthermore, the veteran was 
able to maintain her personal hygiene and other activities of 
daily living; the rate of her speech was completely adequate; 
and her answers were coherent and logical.  

Accordingly, the examiner gave a diagnosis of no specific 
mental disorder, finding that there were no psychosocial 
stressors; and indicated that her Global Assessment of 
Functioning level was an 80, meaning that if symptoms are 
present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument), and that there is no more than slight 
impairment in social, occupational, or school functioning 
(e.g., temporarily falling behind in school work).

In the absence of proof of a present disability, there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In this case, the examiner was unable to find any 
evidence of a current psychiatric disability.  The veteran's 
service medical records (SMRs) do not show the presence of 
any mental disorders while in service, and there is no 
evidence of treatment for a mental disorder since service.  
As such, the Board finds that the veteran's claim for service 
connection must be denied on the basis that there is no 
current psychiatric disability.

Facial Trauma

The veteran asserted that she sustained trauma to the right 
side of her forehead in the same incident in which she 
injured her shoulder.  She indicated that her forehead 
swelled up at the time of the incident, but that there was no 
opening of the skin.  Since that time, the veteran claims to 
have had increased sensitivity on the right side of her 
forehead, sometimes associated with pain and sudden 
lancinating sensation.  This lancinating sensation occurs 
instantly and spontaneously and is short-lived, lasting five 
to ten minutes.  

The veteran was provided with a VA examination of her face in 
September 2003.  The examiner indicated that there were no 
scars or changes in the texture or coloration of the skin on 
the forehead; no objective evidence of changes in the contour 
of the forehead, no inflammation, edema or keloid; no gross 
distortion or asymmetry of facial features; and no induration 
or inflexibility of the skin.  Accordingly, the examiner 
rendered a diagnosis of no objective residual of a scar.

As noted above, there can be no valid claim in the absence of 
proof of a present disability.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  In this case, after a thorough 
examination, the examiner was unable to find any evidence of 
residual disability due to facial trauma.  Accordingly, 
entitlement to service connection for residuals of facial 
trauma is denied on the basis that there is no current 
disability.

III.  Veterans Claims Assistance Act Compliance

The VCAA imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and her 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in her 
possession that pertains to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in 
February and August of 2003.  Since these letters fully 
provided notice of elements (1), (2), (3) and (4), see above, 
it is not necessary for the Board to provide extensive 
reasons and bases as to how VA has complied with the VCAA's 
notice requirements.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  With respect to element (4), the Board notes 
that the RO's February 2003 letter specifically asked the 
veteran to send any evidence that she believed would support 
her claim.  There is no allegation from the veteran that she 
has any evidence in her possession that is needed for a full 
and fair adjudication of this claim. 

In addition, by the rating decision on appeal, and the 
statement of the case (SOC), the veteran was provided with 
specific information as to why her claims were being denied, 
and of the evidence that was lacking.  She was also supplied 
with the complete text of 38 C.F.R. § 3.159 in the March 2004 
SOC; and the Board notes that the veteran has not claimed 
that VA has failed to comply with the notice requirements of 
the VCAA.

The Board notes that VA does not have an obligation to 
provide additional notice of the information and evidence 
necessary to substantiate issues raised in a notice of 
disagreement, if original notice was given.  See VA General 
Counsel Opinion, VAOPGCPREC 8-2003 (Dec. 22, 2003).  
Therefore, VA was not required to provide section 5103(a) 
notice concerning an increased initial rating of her shoulder 
disability, since that issue was first raised in the NOD 
filed in May 2003.

As the February 2003 letter was supplied before the March 
2003 rating decision that is the basis of this appeal, there 
is no problem with the timing of the section 5103(a) notice.  
See Pelegrini II at page 119 - 120. 


The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate the claim unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  This assistance includes making reasonable efforts to 
obtain relevant records that a claimant identifies and 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  

With respect to the VA's duty to assist, the Board has 
acquired the veteran's service medical records, and is not 
aware of a basis for speculating that any other relevant 
private or VA treatment records exist that have not been 
obtained.  Furthermore, in an effort to assist the veteran in 
substantiating these claims, VA provided the veteran with a 
medical examination to evaluate the various disabilities for 
which she was seeking service connection or a higher initial 
evaluation.  The veteran was also offered the opportunity to 
testify before the Board, but she declined.

Therefore, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA and the applicable implementing regulations.


ORDER

Entitlement to an initial rating higher than 20 percent 
disability for a right shoulder disability is denied.

Service connection for a neuropsychiatric condition is 
denied.

Service connection for facial trauma is denied.


	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


